Citation Nr: 1808552	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  06-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for bronchial asthma COPD also claimed as emphysema.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for obstructive sleep apnea, also claimed as sleep disturbance.

7.  Entitlement to service connection for post-operative recurrent gynecomastia, also claimed as multiple cysts on chest.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for right shoulder disability, also claimed as joint pain.

10.  Entitlement to service connection for left shoulder disability, also claimed as joint pain.

11.  Entitlement to service connection for degenerative joint disease of the knees, also claimed as joint pain.

12.  Entitlement to service connection for degenerative joint disease of the hips, also claimed as joint pain.

13.  Entitlement to service connection for depressive disorder, not otherwise specified, also claimed as nervous condition (claimed as memory loss, insomnia, stress).

14.  Entitlement to service connection for tensional headaches claimed as headaches as due to undiagnosed illness.

15.  Entitlement to service connection for bladder disability.

16.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for back disability.

17.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for male pattern baldness; hair loss; androgenetic alopecia.

18.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for loss of sight and vision; myopia, refractive error (congenital/developmental defect).

19.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lymphoma, to include scars.

20.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for maxillary antral sinusitis; allergic rhinosinusitis.

21.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for muscles spasms/pain/cramps.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982 and from June 1991 to November 1991.  The Veteran also has unverified periods of duty in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2005, July 2011, February 2012, July 2013, November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a filing of December 2017, the Veteran requested a local hearing with a decision review officer (DRO) of the San Juan RO.  Under applicable regulation, a claimant is entitled to a hearing at any time on any issue involved in a claim.  See 38 C.F.R. § 3.103(c) (2017).  Because the Veteran has not yet been afforded the local hearing he has requested, a remand is necessary.  The Veteran not requested a Board hearing.

In June 2016, the Veteran filed a notice of disagreement with respect to a May 2016 rating decision that denied service connection for a bladder condition.  To date, no statement of the case (SOC) has been issued.  Where a notice of disagreement has been filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board will remand the issue.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC as to entitlement to service connection for bladder disability in response to the timely notice of disagreement filed in June 2016.

2. Schedule the Veteran for a local DRO hearing in accordance with applicable laws and regulations.  A copy of the notice sent to the Veteran as to the scheduled hearing should be associated with the claims file.

Should the Veteran elect to participate in an informal DRO conference in place of a hearing, or should he withdraw his hearing request, document such action in the claims file.

3. After undertaking any additional development deemed necessary, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued, and the Veteran should be given the requisite period of time to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




